      Case: 3:21-cv-00094-MJN Doc #: 8 Filed: 04/16/21 Page: 1 of 2 PAGEID #: 34




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

KARA HOLMES,

        Plaintiff,                                   Case No. 3:21-cv-94

vs.

MIAMI VALLEY HOSPITAL,                               District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

       ORDER (1) GRANTING THE PARTIES’ MOTION TO CONTINUE THE
  PRELIMINARY PRETRIAL SCHEDULING CONFERENCE AND (2) RESETTING
  PRELIMINARY PRETRIAL SCHEDULING CONFERENCE FOR MAY 24, 2021 AT
                                   3:30 P.M.
______________________________________________________________________________

        This civil case is before the Court on the parties’ joint motion to continue the preliminary

pretrial scheduling conference. Doc. No. 7. The Court GRANTS the parties’ motion and resets

the preliminary pretrial scheduling conference as follows.

        Pursuant to Federal Rule of Civil Procedure 16, this case is set for a preliminary pretrial

scheduling conference before Judge Michael J. Newman on May 24, 2021 at 3:30 pm. The trial

attorney for each party is required to appear and participate in the preliminary pretrial scheduling

conference with the Court. To participate, the attorneys for the parties shall call: 1-888-278-0296,

enter access code 2725365, security code 123456, and wait for the Court to join the conference.

        Prior to the preliminary pretrial scheduling conference, the parties are ORDERED to

informally confer in good faith and prepare a report as required by Fed. R. Civ. P. 26(f). 1 The

parties’ Rule 26(f) report shall be filed with the Court on or before May 17, 2021. Unless

otherwise agreed to by the parties in their Rule 26(f) Report, initial disclosures must be made as




        1
          A form Rule 26(f) Report of the Parties (applicable to the Western Division at Dayton) is
accessible on the Court’s website at http://www.ohsd.uscourts.gov/ohio-southern-district-forms.
     Case: 3:21-cv-00094-MJN Doc #: 8 Filed: 04/16/21 Page: 2 of 2 PAGEID #: 35




required by Rule 26(a)(1). Rule 26(a)(1) initial disclosures must be served upon all parties in the

case and should not be filed with the Court unless filed in support of a motion.

        The parties are ADVISED that failure to comply with any provision of this Order may

result in appropriate sanctions including, but not limited to, dismissal of this action or the entry of

a default judgment pursuant Rule 16(f) and Rule 37(b)(2)(A).

        IT IS SO ORDERED.



Date:   April 16, 2021                                 s/Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge




                                                  2
